internal_revenue_service number release date index number ------------------ --------------------------- ---------------------------- ----------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-110213-14 date date x ---------------------------- --------------------------------------------------- state ----------- dear ----------- this letter responds to a letter dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts x is a limited_liability_company organized under the laws of state and is classified as a partnership for federal tax purposes x intends to sell interests in x in an initial_public_offering after the initial_public_offering x will be a publicly_traded_partnership within the meaning of sec_7704 x expects to earn income that will meet the gross_income requirements of sec_7704 from the transportation storage and marketing of ------------ fuel x primarily sells ------------ fuel ------------------------------------------------------- to customers who are not end-users including wholesalers and other fuel distributors and marketers x also sells --- fuel to corporate and commercial users pursuant to negotiated contracts resulting from a competitive bidding process in quantities and prices that are not consistent with a retail sales transaction law and analysis plr-110213-14 sec_7704 enacted by the revenue_act_of_1987 pub law no the act provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 provides the following with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining oil_and_gas by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2d sess conclusion based solely on the facts presented and representations made we conclude that income derived by x from the transportation storage and marketing of ----fuel ------------ ------------------------constitutes qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in plr-110213-14 this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement in sec_7704 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely joy spies joy spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
